Smith, Justice, delivered the opinion of the (old) Court: This case is brought up from the Circuit Court of Cook county, on a writ of error. Numerous errors are assigned, predicated on the exclusion of various matters, offered to be given in evidence by the defendant, on the trial. That embraced in the thirteenth assignment will alone be considered ; as it is clear from the character of the proof excluded, the decision by which such proof was excluded is erroneous. It appears, that the evidence offered was tendered with the expressed design of impeaching the preemption granted, on the ground of fraud. The testimony offered and rejected, was, that the preemption, under which the lessor of the plaintiff claimed to have entered and purchased the premises in question, was obtained by the said lessor, by fraud and collusion, between him and the land officers who allowed such preemption. The single proposition then, arising out of the evidence offered and excluded, is, whether the certificate of purchase and sale, by preemption, of a tract of land of the United States, can be impeached on the ground of fraud, in its obtention, between the preemptor and the officers granting it. Fraud, it is said, vitiates all acts, as between the parties to it; nor can there be a doubt, that fraud is cognizable in a court of law, as well as equity. It is an admitted principle, that a court of law has concurrent jurisdiction with a court of equity, in cases of fraud. (1)  The evidence offered went directly to the validity of the certificate of preemption purchase. If it had its inception in fraud, it was certainly competent for the defendant to show the fact; and if the officers granting it were parties to the fraudulent act, it was no doubt void ; and might be impeached in. an enquiry in which the precmptor was a.party. The exclusion of the evidence offered, was evidently erroneous, and for such cause the judgment should be reversed, and the cause remanded, with instruction to the Circuit Court to award a venire facias de novo. Judgment reversed.   8 Peters 244; 12 Peters 11; 1 Peters’ Cond. R. 539,